Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00223-CV

                              Maria Lidia GONZALEZ, et al.,
                                        Appellants

                                             v.

                            ESTATE OF Idelfonso RAMIREZ,
                                     Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6215
                         Honorable Jose A. Lopez, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee recover its costs of this appeal from appellants.

       SIGNED October 10, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice